DAUKSCH, Judge.
This is an appeal from a judgment and sentence. Appellant was charged and convicted of one count of delivery of cocaine and one count of possession of cocaine on March 13, 1987. He was also charged and convicted of one count of trafficking in cocaine, one count of possession of cocaine and one count of conspiracy to traffic in cocaine on March 14, 1987. His conviction for possession on the fourteenth was the result of cocaine found on his person after he had been arrested and was in the booking area.
Appellant contends that his convictions and sentences for trafficking in cocaine and conspiracy to traffic should not be punished separately on the ground that both crimes arose from the same transaction. Section 893.135(5), Florida Statutes (1987) specifically provides that there is no prohibition against obtaining separate convictions and sentences for a violation of the conspiracy to traffic subsection and the trafficking subsection. See also Herrera v. State, 532 So.2d 54 (Fla. 3d DCA 1988) (appellant’s convictions for trafficking in cocaine and conspiracy to traffic in cocaine affirmed). The conviction and sentence are affirmed. •
AFFIRMED.
COWART and DANIEL, JJ., concur.